IN THE SUPREME COURT OF PENNSYLVANIA
                             WESTERN DISTRICT


STEPHEN MUSANTE,                         : No. 28 WM 2015
                                         :
                   Petitioner            :
                                         :
                                         :
             v.                          :
                                         :
                                         :
SHAWN HEARTMAN, IN HIS                   :
OFFICIAL/INDIVIDUAL CAPACITY AND         :
MICHAEL OVERMEYER, IN HIS                :
OFFICIAL CAPACITY,                       :
                                         :
                   Respondents           :


                                      ORDER


PER CURIAM
      AND NOW, this 22nd day of June, 2015, the Application for Leave to File

Original Process is GRANTED, and the Motion for Order for Production of Documents

and the Petition for Writ of Habeas Corpus are DENIED.